PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Qu et al.
Application No. 16/068,668
Filed: July 07, 2018
For: NANOBODY BIOMEDICINE TRANSDERMAL ADMINISTRATION FORMULATION SYSTEM AND PREPARATION METHOD AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 16, 2021, to revive the above-identified application.

The request for relief under the CARES Act Relief Notice is DISMISSED.

As petitioner has submitted a COVID -19 statement, the request with the renewed petition and indicated that petitioner, applicant, or at least one inventor was “personally affected by the Coronavirus outbreak” which is being treated as extension of time.  However, an extension of time for filing a renewed petition does not qualify under the CARES Act Relief Notice. As a result, the renewed petition is untimely.

The petition under 37 CFR 1.137(a) is DISMISSED AS UNTIMELY FILED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed December 16, 2019, which set a shortened statutory period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 17, 2020. A Notice of Abandonment was mailed July 14, 2020.


By decision mailed September 16, 2020, the initial petition under 37 CFR 1.137(a) filed 
1 were met, except the petition did not include an acceptable reply.  (The petition included payment of the petition fee set forth in 37 CFR § 1.17(m) and a statement of unintentional delay.  No terminal disclaimer was required for revival).  The decision dismissing the petition set a two-month period for reply, with extensions of time obtainable under 37 CFR 1.136(a). 

On March 16, 2021, petitioner filed this renewed petition, along with a reply in the form of an amendment.  However, this renewed petition did not include the fee for extension of time for response within the fifth month required for the petition to be considered timely filed.  Nor was there an applicable authorization to charge any required fee to a Deposit Account present in the record of this application.   

The Office will not reach the merits of a request for reconsideration of a decision dismissing a petition under 37 CFR 1.137(a) filed outside of the two-month period for reply, absent payment of the required extension of time fee.

In view thereof, the request for reconsideration is dismissed as untimely filed.   

Petitioner has two (2) months from the date of this decision to submit proof that the required extension of time fee was timely paid if petitioner feels this dismissal was made in error.  This period is not extendable.  See 1.181(f). 

Petitioner is not precluded from filing a new petition that meets all of the requirements of 1.137(a) including a statement that the “entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional”.  Payment of the petition fee set forth in 1.137(b)(2) is required with the filing of the new petition. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users may reply via EFS-Web.

Telephone inquiries specific to this matter should be directed to the JoAnne Burke at (571) 272-4584.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 Effective December 18, 2013, § 1.137 provides:  A grantable petition pursuant to this section must be accompanied by:  (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in § 1.17(m);  (3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and (4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.